Citation Nr: 0944608	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Legal entitlement to nonservice-connected death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and son-in-law


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The appellant's spouse served as a recognized guerilla from 
February 1945 to September 1945.  He died in May 1988.  The 
appellant seeks benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision of a VA Regional Office 
(RO) that denied the appellant's claims of entitlement to DIC 
under 38 U.S.C.A. § 1318 and entitlement to nonservice-
connected death pension benefits.  In July 2009, the 
appellant testified before the Board at a personal hearing 
that was held in Manila, Republic of the Philippines.

At the July 2009 personal hearing, the Board advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's spouse was not evaluated as being totally 
disabled as a result of a service-connected disability for 10 
continuous years immediately preceding death, did not die 
within five years of service separation, and was not a former 
prisoner of war who died after September 30, 1999.

2.  For the purpose of establishing entitlement to VA 
nonservice-connected death pension, the appellant's deceased 
spouse did not serve in the active military, naval, or air 
service during a period of war.




CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).

2.  The appellant does not meet the threshold eligibility 
requirements for the receipt nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, the Board has 
considered whether the notice provisions of 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) 
are applicable to these claims.  The Board finds that because 
the claims at issue are limited to statutory interpretation 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-
2004 (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claims.

Entitlement to DIC under 38 U.S.C.A. § 1318

Entitlement to service connection for the cause of death was 
denied in an April 2002 rating decision.  The appellant was 
notified of the decision but did not file a timely 
substantive appeal.  See 38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the 
April 2002 decision became final.  The appellant has not 
sought to reopen this claim.

Where a veteran's death is determined to not be service 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the appellant's spouse's death 
in May 1988, no service-connected disabilities had been 
established.  There were no service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death, or continuously rated 
totally disabling for at least five years from the date of 
his separation from service; therefore, the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 has not been met.  

Additionally, the appellant's spouse was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Eligibility for Nonservice-connected Death Pension Benefits

The appellant contends that her husband's military service 
with the guerrillas meets the requirements for eligibility 
for VA pension benefits on the basis that he was a 
"veteran" of active military service in World War II.

To establish entitlement to the nonservice-connected pension 
(including death pension) benefits sought on appeal, the 
evidence would have to show that the appellant's spouse had 
service in a "regular" component of the United States Armed 
Forces, also referred to as the "Old Philippine Scouts" or 
the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) 
("Regular Philippine Scouts" are eligible for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits) (emphasis added).  By contrast, 38 C.F.R. 
§ 3.40(c) and (d) provides that  "guerrilla" service is 
eligible for compensation, dependency and indemnity 
compensation, and burial benefits, but does not provide for 
eligibility for pension benefits.  

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) a veteran served for 90 days 
or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Persons with service in the U.S. Army Forces in the Far East 
(USAFFE), including the recognized guerrillas, or service 
with the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b),(c),(d).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. §  3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

According to official verification, the appellant's deceased 
husband had recognized guerilla service from February 25, 
1945 to September 26, 1945.  There is no indication or 
allegation that the appellant's spouse had service other than 
with the recognized guerillas.  Thus, based on the 
appellant's deceased husband's service, the undisputed facts 
establish that as a matter of law she is not eligible for 
nonservice-connected death pension benefits. 

There is no reasonable possibility that further development 
would result in substantiation of the appellant's claim for 
nonservice-connected death pension benefits.  In Capellan v. 
Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. 
Court of Appeals for the Federal Circuit held that pursuant 
to both 38 C.F.R. § 3.203(c) and the VA Secretary's statutory 
duty to assist (as set forth in 38 U.S.C.A. § 5103A), new 
evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review; however, in 
this case, no evidence has been received in support of a 
request to verify the appellant's spouse's service, and there 
is no dispute as to the nature of the service.  

The appellant's husband died in May 1988.  In May 2007, the 
appellant filed a claim for entitlement to a VA 
nonservice-connected death pension benefits.  In an October 
2007 decision, the RO notified the appellant that her 
deceased husband had recognized guerilla service and that 
under the law his type of service was not qualifying for VA 
nonservice-connected death pension benefits, and that her 
claim was accordingly denied.

While the appellant's husband served during wartime, his 
service as a recognized guerilla from February 25, 1945 to 
September 26, 1945 does not qualify her for nonservice-
connected death pension benefits.   See 38 C.F.R. §§ 3.40, 
3.41.  Service before July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, despite that such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  
This does not include VA nonservice-connected death pension 
benefits, which are, as noted above, authorized by Chapter 
15, Title 38, United States Code.  

To establish entitlement to nonservice-connected death 
pension benefits, the appellant would need to submit military 
service records that show that her husband served in a 
"regular" component of the United States Armed Forces, also 
referred to as the "Old Philippine Scouts" or the "Regular 
Philippine Scouts."  See 38 C.F.R. § 3.40(a).  Because the 
evidence does not demonstrate such qualifying service, the 
Board finds that the appellant's spouse did not have the 
requisite qualifying service for his surviving spouse to be 
entitled to VA nonservice-connected death pension benefits.  
Accordingly, the appellant is not eligible for VA nonservice-
connected death pension benefits.

The Board appreciates the appellant's assertions that she 
should be eligible for nonservice-connected death pension 
benefits due to her husband's service during World War II; 
however, where the service department records fail to show 
threshold eligibility, the claim lacks legal merit or legal 
entitlement, and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Because the 


 service of the appellant's spouse does not meet the criteria 
described, the appellant does not meet the basic eligibility 
requirements for nonservice-connected death pension, and the 
claim must be denied based upon a lack of entitlement under 
the law.


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.

Nonservice-connected death pension benefits are denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


